Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for an Allowance
	COMES NOW  the Patent Office by an examiner and states at least a reason for an allowance of this application to wit: that the prior art nether anticipates nor in any reasonable combination suggests a method of fabricating a stretchable and  flexible electronic device including forming at least three functional layers, for each of the functional layers , forming a conductive interconnect pattern on an elastomer substrate, the conductive interconnect structure including islands interconnected by bridges, applying a conductive paste to the islands, positioning at least one functional electronic component on each of the islands; applying heat to cause the conductive paste to reflow; forming an elastomer encapsulant over the functional electronic components and the conductive interconnect pattern on each of the functional parts, the elastomer encapsulant having a Young’s modulus equal to or less than a Young’s modulus of the elastomer substrate,  the elastomer encapsulant including a colored pigment tat increases absorption of a selected laser wavelength by the elastomer encapsulant; stacking the functional layers one over another; laser ablating at least one via that provides electrical connection to any two layers in the three functional layers using laser light at a selected laser wavelength, and filling the at least one via with solder paste and applying heat to cause the conductive paste to reflow, thereby establishing a bond and an electrical connection between the functional layers.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 /CARL J ARBES/ Primary Examiner, Art Unit 3729